DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/30/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-178869 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomerantz et al (U.S. Pat. 4,099,167)
Regarding claim 1, a physical quantity detection device comprising a container (20) that accommodates a detection object formed of a dielectric and 
A first electrode (40; on outer surface of wall 30) provided at an outer side of the container
At least one second electrode (10; on the inner surface 32 of wall 30) that has an elongated shape extending along the y axis, is provided at an outer side of the container, and is separated from and faced the first electrode in a direction of the x axis (Figure 1; Column 2, Lines 47-67)
An electrostatic capacitance detector that detects an electrostatic capacitance between the first electrode and the second electrode (Figure 1a; Column 3, Lines 32-57)
Y1 < y2 and z1 > z2, in which z1 is a length of the first electrode along the z axis, y1 is a length of the first electrode along the y axis, z2 is a length of the second electrode along the z axis, and y2 is a maximum length of the second electrode along the y axis (Figure 1)
Regarding claim 2, when a region where the first electrode (40) overlaps the second electrode (10) as viewed from a direction of the x axis serves as an effective region, the first electrode includes parts separately protruding toward a positive side of the z axis and a negative side of the z axis from the effective region (Figure 1)
Regarding claim 3, when a region where the first electrode overlaps the second electrode as viewed from a direction of the x axis serves as an effective region, the second electrode includes parts separately protruding toward a positive side of the y axis and a negative side of the y axis from the effective region (Figure 1)
Regarding claim 4, a plurality of the second electrodes (10) are provided separately from one another in the direction of the z axis (Figure 1)
Regarding claim 5, z1 > z3, in which z3 is a maximum separation distance along the z axis between a long side at a vertically upper side of a second electrode that is located uppermost along the z axis among the plurality of the second electrodes and a long side at a vertically lower side of a second electrode that is located lowermost in the vertical direction along the z axis among the plurality of the second electrodes (Figure 1)
Regarding claim 10, a processor that obtains information on a remaining amount of the detection object in the container based on a detection result of the electrostatic capacitance detector (Figure 1a; Column 3, Lines 32-57)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al (U.S. Pat. 4,099,167) in view of Froger et al (U.S. Pat. 6,318,826)
Regarding claim 9, Pomerantz discloses the detection object has flowability (Figure 1; liquid 55; Column 2, Lines 40-46)
Froger discloses the container (112) includes a discharge portion (flow output 170) that discharges the detection object (Figures 1, 4; Column 8, Lines 11-31)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the printing apparatus container as taught by Froger into the device of Pomerantz, for the purpose of determining the quantity of ink remaining in a reservoir within a printing apparatus
Regarding claims 11-20, Froger discloses a printing apparatus comprising the physical quantity detection device (Figure 4; Abstract; Column 6, Lines 17-36)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the printing apparatus container as taught by Froger into the device of Pomerantz, for the purpose of determining the quantity of ink remaining in a reservoir within a printing apparatus

s 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al (U.S. Pat. 4,099,167)
Regarding claim 6, Pomerantz discloses the claimed invention, however does not clearly disclose a total area of an effective region of the first electrode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate 0.03 <= S0/S1 <= 0.7, in which S0 is a total area of the effective region and S1 is an area of the first electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to incorporate a total area of an effective region of the first electrode, for the purpose of measuring a plurality of levels of the liquid within the container (Column 2, Line 58 – Column 3, Line 13)
Regarding claim 7, Pomerantz discloses the claimed invention, however does not clearly disclose a total area of an effective region of the second electrode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate 0.1 <= S0/S2 <= 0.6, in which S0 is a total area of the effective region and S2 is a total area of the second electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Pomerantz discloses the claimed invention, however does not clearly disclose a maximum depth of an accommodation space of the container.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate 0 <= D2/D1 <= 0.5, in which D1 is a maximum depth of an accommodation space of the container, D2 is a minimum separation distance between the second electrode and a bottom portion of the container as viewed from the direction of the x axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was made it would have been obvious to incorporate a maximum depth of an accommodation space of the container, for the purpose of measuring a plurality of levels of the liquid within the container (Column 2, Line 58 – Column 3, Line 13)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.